J-S52033-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

BRYAN M. HILL

                            Appellant                  No. 671 EDA 2014


             Appeal from the Judgment of Sentence March 4, 2014
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0006321-2013


BEFORE: GANTMAN, P.J., ALLEN, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                       FILED OCTOBER 31, 2014

        Appellant, Bryan M. Hill, appeals from the judgment of sentence

entered in the Delaware County Court of Common Pleas, following his bench

trial conviction for driving under the influence of alcohol (“DUI”)—highest

rate of alcohol.1 We affirm.

        The relevant facts and procedural history of this appeal are as follows:

           [O]n June 1, 2013, at approximately 12:05 a.m. [Officer
           Alonso] heard a police dispatch call about a hit-and-run
           accident in the vicinity of S. Newtown Street Rd. (Rt 252)
           and Media Line Road in Newtown Township, Delaware
           County, Pennsylvania. The hit-and-run accident allegedly
           involved a motor vehicle that struck a utility pole. There
           was no description of the vehicle broadcast over the police

____________________________________________


1
    75 Pa.C.S.A. § 3802(c).


_____________________________

*Former Justice specially assigned to the Superior Court.
J-S52033-14


       radio only that it was last seen heading north on S.
       Newtown Street Road towards Newtown Township.

       Just after hearing the radio call, Officer [Alonso] was on
       West Chester Pike near the intersection with S. Newtown
       Street Rd. (Rt 252) when he observed a vehicle traveling
       on Route 252 with heavy front-end damage. The front-
       end damage to the vehicle was so significant that it would
       not have passed inspection. At the intersection, Officer
       [Alonso] observed that the vehicle was a Dodge Caravan
       with heavy front-end damage indented in a “V” pattern.
       The intersection where [Officer Alonso] made the
       observation about the front-end damage was well lit.

       [Officer Alonso] turned onto Route 252 and made a U-turn
       into a position behind the damaged Caravan.       Officer
       [Alonso] had arrived on Route 252 behind the vehicle
       within one minute of receiving the radio call.

       Officer [Alonso] activated his lights and siren as the Dodge
       Caravan entered the intersection. The vehicle did not
       stop.    Another [p]atrolman, Officer [Vandergrift], also
       responded to the area. Officer [Vandergrift] pulled up next
       to the vehicle with his siren and lights activated. At this
       point, both police vehicles had their lights and sirens
       activated but the driver still did not pull over. The Caravan
       did not stop until Officer [Vandergrift] put his police vehicle
       in such a position as to block the Caravan’s path. The
       driver was not compliant until Officer [Vandergrift]
       impeded his travel. Ultimately, the vehicle was pulled
       over.

       Officer [Vandergrift] approached the vehicle from the front
       and Officer [Alonso] approached the rear of the vehicle.
       Both [o]fficers told the driver, later identified as
       [Appellant], to shut off his vehicle and get out of the
       vehicle. The [o]fficers had to tell [Appellant] more than
       once to turn his vehicle off. [Appellant] would not follow
       the [o]fficers’ orders. [Appellant] was not compliant prior
       to being removed from his vehicle [and placed] in
       handcuffs.

       [After the officers removed Appellant from his vehicle], the
       [o]fficers turned him around to face his car. [Appellant]

                                    -2-
J-S52033-14


        said “what’s going on?” The [o]fficers told him “you have
        just been in an accident” and they placed him in
        [handcuffs].   Officer [Alonso] smelled the odor of an
        alcoholic beverage. He asked [Appellant] if he had been
        drinking and [Appellant] answered “yes.” Officer [Alonso]
        asked [Appellant] to recite the alphabet and he was unable
        to do so. The [o]fficer[s] observed that [Appellant] was
        not steady on his feet and[,] therefore, did not ask him to
        perform any other field sobriety tests. [Appellant] was
        placed under arrest for [driving under the influence of
        alcohol]. He was read the implied consent form at the
        scene of the vehicle stop. The [o]fficers asked [Appellant]
        if he would submit to blood testing and he said yes. [The
        officers] transported [Appellant] to Riddle Memorial
        Hospital where his blood was drawn and placed into an
        evidence locker.

(Trial Court’s Findings of Fact and Conclusions of Law, filed February 14,

2014, at 1-2) (numbering omitted).    Appellant was arrested and charged

with DUI—highest rate, because his blood alcohol content registered greater

than 0.16. This offense was Appellant’s third DUI offense. On January 27,

2014, Appellant filed an omnibus pretrial motion to suppress physical

evidence and statements. The court held a suppression hearing on January

30, 2014. On February 14, 2014, the court denied Appellant’s motion.

     Appellant’s bench trial commenced on February 28, 2014, and the

court found Appellant guilty of DUI—highest rate of alcohol.   On March 4,

2014, the court sentenced Appellant to one (1) to three (3) years’

imprisonment, followed by a consecutive term of two (2) years’ probation.

The court also deemed Appellant RRRI eligible at nine (9) months’

imprisonment and ordered Appellant to complete a safe driving course and

pay a fine. Appellant filed a timely notice of appeal on March 5, 2014. On

                                   -3-
J-S52033-14


March 7, 2014, the court ordered Appellant to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant

timely complied on March 14, 2014.

        Appellant raises the following issues for our review:

           DID THE TRIAL COURT [ERR] WHEN IT DENIED
           APPELLANT’S MOTION TO SUPPRESS PHYSICAL EVIDENCE
           AND STATEMENTS AS THERE WAS NO REASONABLE
           SUSPICION TO STOP APPELLANT’S VEHICLE?

           DID THE TRIAL COURT [ERR] WHEN IT DENIED
           APPELLANT’S MOTION TO SUPPRESS PHYSICAL EVIDENCE
           AND STATEMENTS AS THERE WAS NO PROBABLE CAUSE
           TO ARREST APPELLANT?

           DID THE TRIAL COURT [ERR] WHEN IT DENIED
           APPELLANT’S MOTION TO SUPPRESS STATEMENTS AS
           APPELLANT WAS UNDER ARREST AND NOT GIVEN
           MIRANDA[2] WARNINGS?

(Appellant’s Brief at 3).

        We examine Appellant’s issues subject to the following principles:

           Our standard of review in addressing a challenge to a trial
           court’s denial of a suppression motion is limited to
           determining whether the factual findings are supported by
           the record and whether the legal conclusions drawn from
           those facts are correct.

              [W]e may consider only the evidence of the
              prosecution and so much of the evidence for the
              defense as remains uncontradicted when read in the
              context of the record as a whole. Where the record
              supports the findings of the suppression court, we
              are bound by those facts and may reverse only if the

____________________________________________


2
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).



                                           -4-
J-S52033-14


            court erred in reaching its legal conclusions based
            upon the facts.

Commonwealth v. Williams, 941 A.2d 14, 26-27 (Pa.Super. 2008) (en

banc) (internal citations and quotation marks omitted).        Further, “[i]t is

within the suppression court’s sole province as factfinder to pass on the

credibility of witnesses and the weight to be given their testimony.”

Commonwealth v. Clemens, 66 A.3d 373, 378 (Pa.Super. 2013) (quoting

Commonwealth v. Gallagher, 896 A.2d 583, 585 (Pa.Super. 2006)).

      In his first issue, Appellant argues the police officers did not have

reasonable suspicion to conduct a stop of Appellant’s motor vehicle.

Appellant asserts Officer Alonso unlawfully stopped Appellant’s vehicle based

solely on an anonymous 911 call, which indicated only the location of the

accident and the direction the suspect vehicle was traveling.         Appellant

alleges the anonymous call did not provide the officer with reasonable

suspicion to stop Appellant’s vehicle, especially when the call did not provide

a description of the suspect vehicle.       Appellant concludes this Court must

grant the motion to suppress and remand in accordance with that decision.

We disagree.

      Section 6308 of the Motor Vehicle Code provides:

         § 6308. Investigation by police officers

                                  *     *     *

         (b) Authority of police officer.―Whenever a police
         officer is engaged in a systematic program of checking
         vehicles or drivers or has reasonable suspicion that a

                                      -5-
J-S52033-14


           violation of this title is occurring or has occurred, he may
           stop a vehicle, upon request or signal, for the purpose of
           checking the vehicle’s registration, proof of financial
           responsibility, vehicle identification number or engine
           number or the driver’s license, or to secure such other
           information as the officer may reasonably believe to be
           necessary to enforce the provisions of this title.

75 Pa.C.S.A. § 6308(b) (emphasis added).

           Traffic stops based on a reasonable suspicion[,] either of
           criminal activity or a violation of the Motor Vehicle Code
           under the authority of Section 6308(b)[,] must serve a
           stated investigatory purpose. In effect, the language of
           Section 6308(b)—“to secure such other information as the
           officer may reasonably believe to be necessary to enforce
           the provisions of this title”—is conceptually equivalent with
           the underlying purpose of a Terry[3] stop.         …    Mere
           reasonable suspicion will not justify a vehicle stop when
           the driver’s detention cannot serve an investigatory
           purpose relevant to the suspected violation.

Commonwealth v. Feczko, 10 A.3d 1285, 1291 (Pa.Super. 2010), appeal

denied, 611 Pa. 650, 25 A.3d 327 (2011) (internal citations omitted).

           [T]o determine whether the police officer had reasonable
           suspicion, the totality of the circumstances must be
           considered. In making this determination, we must give
           due weight…to the specific reasonable inferences [the
           police officer] is entitled to draw from the facts in light of
           his experience. Also, the totality of the circumstances test
           does not limit our inquiry to an examination of only those
           facts that clearly indicate criminal conduct. Rather, even a
           combination of innocent facts, when taken together, may
           warrant further investigation by the police officer.

Commonwealth v. Fulton, 921 A.2d 1239, 1243 (Pa.Super. 2007), appeal

denied, 594 Pa. 686, 934 A.2d 72 (2007) (quoting Commonwealth v.
____________________________________________


3
    Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).



                                           -6-
J-S52033-14


Hughes, 908 A.2d 924, 927 (Pa.Super. 2006)) (internal citations and

quotation marks omitted).      If an objective view of the facts indicates an

officer had specific, articulable facts that a traffic violation occurred, the law

deems the stop reasonable.      Commonwealth v. Chase, 599 Pa. 80, 92,

960 A.2d 108, 114 (2008).

      Instantly, the Commonwealth presented the following evidence at

Appellant’s suppression hearing: Officer Alonso received a police radio call

reporting an accident in the area he was patrolling; the report indicated that

a vehicle struck a utility pole and left the scene; approximately one (1)

minute after Officer Alonso received the radio call, he observed Appellant’s

motor vehicle at an intersection only one and one-half (1½) miles away from

the reported accident scene; Appellant’s vehicle had heavy front-end

damage in a “V” pattern, and Officer Alonso believed the pattern matched

the damage that would occur if the vehicle had struck a utility pole; Officer

Alonso did not believe the vehicle was safe to operate and did not believe

the vehicle would pass inspection due to the significant front-end damage.

Officer Alonso testified that the condition of Appellant’s vehicle violated

Pennsylvania motor vehicle inspection standards.             (N.T. Suppression

Hearing, 1/30/14, at 36).      Officer Alonso, therefore, stopped Appellant’s

vehicle for investigatory purposes after learning of the recent motor vehicle

accident and observing damage on Appellant’s vehicle consistent with the

accident. Based on the totality of the above circumstances, Officer Alonso


                                      -7-
J-S52033-14


had reasonable suspicion to stop Appellant’s vehicle.    See 75 Pa.C.S.A. §

6308(b); Fulton, supra. Accordingly, the record supports the court’s denial

of Appellant’s motion to suppress on this basis. See Williams, supra.

      In his second and third issues combined, Appellant argues that the

officers did not have probable cause to arrest him and failed to give

Appellant proper Miranda warnings prior to his arrest. Appellant maintains

he was not free to leave the scene when the officers stopped his vehicle,

pulled him out, threw him against the vehicle, and immediately placed him

in handcuffs.   Appellant contends the officers noticed signs of intoxication

and ordered Appellant to perform a field sobriety test only after they had

placed Appellant in handcuffs.   Appellant asserts the officers did not have

any confirmation that Appellant had been involved in the accident, and they

placed Appellant under arrest based solely on the unreliable information

from the anonymous 911 call and the damage to Appellant’s vehicle.

Appellant claims the officers lacked probable cause to arrest Appellant, given

the totality of these circumstances.

      Appellant also argues the officers failed to advise him of his Miranda

rights before they conducted a custodial interrogation. Appellant contends

Officer Alonso read no Miranda warnings before he asked Appellant whether

he had been drinking. Appellant claims Officer Alonso obtained Appellant’s

answer during an unlawful interrogation.     Appellant concludes this Court

must grant the motion to suppress and remand in accordance with that


                                       -8-
J-S52033-14


decision. We disagree.

      Contacts between the police and citizenry fall within three general

classifications:

         The first [level of interaction] is a “mere encounter” (or
         request for information) which need not be supported by
         any level of suspicion, but carries no official compulsion to
         stop or to respond.        The second, an “investigative
         detention” must be supported by a reasonable suspicion; it
         subjects a suspect to a stop and a period of detention, but
         does not involve such coercive conditions as to constitute
         the functional equivalent of an arrest. Finally an arrest or
         “custodial detention” must be supported by probable
         cause.

Commonwealth v. Goldsborough, 31 A.3d 299, 305 (Pa.Super 2011),

appeal denied, 616 Pa. 651, 49 A.3d 442 (2012) (quoting Commonwealth

v. Bryant, 866 A.2d 1143, 1146 (Pa.Super. 2005), appeal denied, 583 Pa.
668, 876 A.2d 392 (2005)).

      “Probable cause to arrest exists when the facts and circumstances

within the police officer’s knowledge and of which the officer has reasonably

trustworthy information are sufficient in themselves to warrant a person of

reasonable caution in the belief that an offense has been committed by the

person to be arrested.” Williams, supra at 27 (quoting Commonwealth

v. Dommel, 885 A.2d 998, 1002 (Pa.Super. 2005), appeal denied, 591 Pa.
722, 920 A.2d 831 (2007)) (quotation marks omitted).          “Probable cause

justifying a warrantless arrest is determined by the totality of the

circumstances.”    Williams, supra at 27 (citations and quotation marks

omitted).    “The question we ask is not whether the officer’s belief was

                                     -9-
J-S52033-14


correct or more likely true than false.            Rather, we require only a

probability,   and   not   a   prima    facie   showing,   of   criminal   activity.”

Commonwealth v. Thompson, 604 Pa. 198, 203, 985 A.2d 928, 931

(2009) (emphasis in original) (citations and quotation marks omitted).

     “The key difference between an investigative and a custodial detention

is that the latter ‘involves such coercive conditions as to constitute the

functional equivalent of an arrest.’”      Commonwealth v. Gonzalez, 979
A.2d 879, 887 (Pa.Super. 2009) (quoting Commonwealth v. Pakacki, 587
Pa. 511, 519, 901 A.2d 983, 987 (2006)).

        The court considers the totality of the circumstances to
        determine if an [interaction] is investigatory or custodial,
        but the following factors are specifically considered: the
        basis for the detention; the duration; the location; whether
        the suspect was transported against his will, how far, and
        why; whether restraints were used; the show, threat or
        use of force; and the methods of investigation used to
        confirm or dispel suspicions.

Commonwealth v. Teeter, 961 A.2d 890, 899 (Pa.Super. 2008) (citation

omitted). Nevertheless, our Supreme Court “has declined to hold that every

time an individual is placed in handcuffs that such individual has been

arrested.”   Commonwealth v. Guillespie, 745 A.2d 654, 660 (Pa.Super.

2000) (citing Commonwealth v. Carter, 537 Pa. 233, 247 n. 2, 643 A.2d
61, 67 n. 2 (1994), cert. denied, 514 U.S. 1005, 115 S. Ct. 1217, 131
L. Ed. 2d 198 (1995)).       “[F]or their safety, police officers may handcuff

individuals during an investigative detention.” Commonwealth v. Rosas,

875 A.2d 341, 348 (Pa.Super. 2005), appeal denied, 587 Pa. 691, 897 A.2d

                                       - 10 -
J-S52033-14


455 (2006) (finding suspect was not under arrest when trooper ordered

suspect from vehicle and placed him in handcuffs).     Moreover, “when an

officer detains a vehicle for violation of a traffic law, it is inherently

reasonable that [the officer] be concerned with safety and, as a result, may

order the occupants of the vehicle to alight        from the car.”         Id.

     Additionally, in evaluating whether an officer should have provided

Miranda warnings during an interaction, “a court must consider the totality

of the circumstances…[and] keep in mind that not every statement made by

an individual during a police encounter amounts to an interrogation.

Volunteered or spontaneous utterances by an individual are admissible even

without   Miranda    warnings.”      Williams,   supra    at   30     (quoting

Commonwealth v. Gaul, 590 Pa. 175, 180, 912 A.2d 252, 255 (2006),

cert. denied, 552 U.S. 939, 128 S. Ct. 43, 169 L. Ed. 2d 242 (2007)).

Motorists have statutory obligations to stop and provide officers with

information about an accident when the accident results in damage to any

motor vehicles or other property.       Williams, supra at 31 (citing 75

Pa.C.S.A. §§ 3743, 3744). Thus, a motorist is not in custody for Miranda

purposes during the time he is obligated to remain and provide the required

information about an accident.    Id. (citing Commonwealth v. Gonzalez,

519 Pa. 116, 546 A.2d 26 (1988)).

     Instantly, a police dispatch informed Officer Alonso that a vehicle

recently had hit a utility pole and left the scene of the accident.    Officer


                                    - 11 -
J-S52033-14


Alonso independently observed Appellant’s vehicle in the general area of the

accident only one (1) minute after he received the radio call. Officer Alonso

testified that Appellant’s vehicle caught his attention because the damage on

the front end of the vehicle consisted of a significant intrusion in a “V”

pattern. (N.T. Suppression Hearing, 1/30/14, at 13). Appellant refused to

stop when police activated their lights and sirens and continued to drive at a

low rate of speed.     The officers forced Appellant to stop his vehicle by

blocking the roadway with Officer Vandergrift’s patrol car.       Additionally,

Appellant refused to obey the officers’ orders to exit Appellant’s vehicle.

Officer Alonso testified that, based on Appellant’s failure to comply, Officer

Alonso was unsure of Appellant’s mental state or potential reasons for

“running.”    (Id. at 39-40).   Based on Appellant’s failure to comply with

multiple police orders and the officers’ reasonable concern for safety, the

officers removed Appellant from his vehicle and placed him in handcuffs to

conduct an investigatory detention. See Rosas, supra; Guillespie, supra

(placing individual in handcuffs does not always constitute arrest).

        After the officers removed Appellant from his vehicle, Officer Alonso

smelled an odor of alcohol coming from Appellant.        Officer Alonso asked

Appellant if he had been drinking, and Appellant responded “yes.” Appellant

failed a field sobriety test, and the officers decided not to ask Appellant to

perform any other tests when they observed Appellant was unsteady on his

feet.    See Williams, supra (finding police may utilize experience and


                                    - 12 -
J-S52033-14


personal observations to render opinions as to whether suspects are

intoxicated).     Based on the damage to Appellant’s vehicle, the officers’

observations of Appellant, and their knowledge of the recent hit-and-run

accident, the officers had probable cause to arrest Appellant for driving

under the influence of alcohol. See id.; Thompson, supra.

      Furthermore, prior to this arrest, Appellant was not in custody for

purposes of Miranda. The officers initially attempted to detain Appellant to

gain more information about the damage to his car, which was consistent

with the police dispatch’s description of the accident. See Williams, supra.

Additionally, Appellant had a statutory obligation to stop and provide the

officers with information about the damage to his vehicle and if it was

related to the reported accident.    See id.   Thus, Appellant was subject to

only an investigatory detention under these circumstances, when he

answered Officer Alonso’s question about whether Appellant had been

drinking. See id. Therefore, Appellant’s statement did not require Miranda

warnings.       Id.   Accordingly, the record supports the court’s denial of

Appellant’s motion to suppress. See id.

      Judgment of sentence affirmed.




                                     - 13 -
J-S52033-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/31/2014




                          - 14 -